Edwards, J. (concurring)
I think the act here assailed is within the scope of the police power as defined by authority, being apt regulation for the general welfare of the use of property belonging to the public and in which all members of the community have direct and vital interest. If this is so the legislative power is supreme in the premises, and the wisdom or unwisdom of the enactment is wholly legislative, not subject to judicial revision even to the extent of determining the actual facts involved in the operation of the legislative mind. (Prudential Ins. Co. of Am. v. Cheek, 42 Sup. Ct. 516, p. 523, Advance Sheets of July 1, 1922.)
To make the law effective its provisions must he adequate to the emergency; thus the security must continue while the danger lasts', or when the security is exhausted the danger must he eliminated or new security furnished. This seems to be the aim of the? clause providing for continuing obligation with the provision for termination of liability for subsequent default at the election of the surety. Moreover, even if it were held that this clause is hopelessly ambiguous or oppressive, it seems to me that it is separable without destruction of the integrity of the act. The result of its omission would he to require the owner to renew a security which by payment for past wrongs has become ineffective for the future.
I therefore advise that the issue presented he decided by a verdict of guilty.
Kernochan, J., concurs.